      Case 4:19-cv-04809 Document 28 Filed on 03/25/21 in TXSD Page 1 of 6
                                                                                    United States District Court
                                                                                      Southern District of Texas

                                                                                         ENTERED
                             UNITED STATES DISTRICT COURT                               March 25, 2021
                             SOUTHERN DISTRICT OF TEXAS                               Nathan Ochsner, Clerk
                                  HOUSTON DIVISION

CLEVE HART,                                     §
                                                §
        Plaintiff,                              §
                                                §
VS.                                             §   CIVIL ACTION NO. 4:19-CV-04809
                                                §
WAL-MART STORES TEXAS, LLC,                     §
                                                §
                                                §
        Defendant.

                         MEMORANDUM OPINION AND ORDER

I.     INTRODUCTION

       Pending before the Court is the defendant’s, Wal-Mart Stores Texas, LLC (“Wal-Mart”),

motion for summary judgment (Dkt. No. 20). The plaintiff, Cleve Hart, filed a response in

opposition to Wal-Mart’s motion (Dkt. No. 22), and Wal-Mart filed a reply (Dkt. No. 25).

Nevertheless, after carefully considering the motion, the response, the pleadings, the record, and

the applicable law, the Court determines that Wal-Mart’s motion for summary judgment should

be GRANTED.

II.    FACTUAL BACKGROUND

       In Hart’s complaint, he alleges that on or about November 9, 2017, he was visiting a

Wal-Mart in Houston, Texas. While walking down a shopping aisle, he slipped and nearly fell

because a liquid substance leaked out of a trash can onto the floor. As a result of the slip, he

suffered back and neck injuries. Hart filed suit in state court seeking damages, but the case was

subsequently removed to this Court on diversity grounds. Wal-Mart now moves for summary

judgment on Hart’s negligence and premises liability claims.




                                                                                                    1
       Case 4:19-cv-04809 Document 28 Filed on 03/25/21 in TXSD Page 2 of 6




III.    CONTENTIONS OF THE PARTIES

        A. Wal-Mart’s Contentions

        Wal-Mart moves for summary judgment because, it argues, Hart is unable to prove a

genuine issue of fact exists concerning his negligence and premises liability claim. Specifically,

it claims that: (1) negligence is not a valid claim for this suit; (2) Wal-Mart did not have actual or

constructive notice; and (3) Hart is unable to establish causation or damages since he failed to

designate an expert within the Court’s deadline.

        B. Hart’s Contentions

        In his response to Wal-Mart’s motion for summary judgment, Hart concedes that he does

not have a valid negligence claim. However, he maintains that he has a legitimate premises

liability claim. In detail, he argues that Wal-Mart had constructive knowledge of the spill that

caused him to slip and injure himself. He further contends that an expert is not necessary to

prove causation and damages because a lay witness is sufficient.1

IV.     SUMMARY JUDGMENT STANDARD

        Rule 56 of the Federal Rules of Civil Procedure authorizes summary judgment against a

party who fails to make a sufficient showing of the existence of an element essential to the

party’s case and on which that party bears the burden at trial. See Celotex Corp. v. Catrett, 477

U.S. 317, 322 (1986); see also Little v. Liquid Air Corp., 37 F.3d 1069, 1075 (5th Cir. 1994) (en

banc). The movant bears the initial burden of “informing the district court of the basis for its

motion” and identifying those portions of the record “which it believes demonstrate the absence

of a genuine issue of material fact.”      See Celotex, 477 U.S. at 323; see also Martinez v.


1
 In his response, Hart also made arguments requesting leave to designate a medical expert. The Court
will not address that matter at this time because the contention was not raised in the proper motion.

                                                                                                    2
      Case 4:19-cv-04809 Document 28 Filed on 03/25/21 in TXSD Page 3 of 6




Schlumber, Ltd., 338 F.3d 407, 411 (5th Cir. 2003). Hence, summary judgment is appropriate

where the pleadings, the discovery and disclosure materials on file, and any affidavits show “that

there is no genuine dispute as to any material fact and the movant is entitled to judgment as a

matter of law.” Fed. R. Civ. P. 56(a).

       If the movant meets its burden, the burden then shifts to the nonmovant to “go beyond the

pleadings and designate specific facts showing that there is a genuine issue for trial.” See Stults

v. Conoco, Inc., 76 F.3d 651, 656 (5th Cir. 1996) (quoting Tubacex, Inc. v. M/V Risan, 45 F.3d

951, 954 (5th Cir. 1995); Little, 37 F.3d at 1075). “To meet this burden, the nonmovant must

‘identify specific evidence in the record and articulate the “precise manner” in which that

evidence support[s] [its] claim[s].’” Stults, 76 F.3d at 656 (quoting Forsyth v. Barr, 19 F.3d

1527, 1537 (5th Cir.), cert. denied, 513 U.S. 871, 115 S. Ct. 195, 130 L. Ed.2d 127 (1994)). He

may not satisfy his burden “with some metaphysical doubt as to the material facts, by conclusory

allegations, by unsubstantiated assertions, or by only a scintilla of evidence.” See Little, 37 F.3d

at 1075 (internal quotation marks and citations omitted). Instead, he “must set forth specific

facts showing the existence of a ‘genuine’ issue concerning every essential component of its

case.” Am. Eagle Airlines, Inc. v. Air Line Pilots Ass'n, Intern., 343 F.3d 401, 405 (5th Cir.

2003) (quoting Morris v. Covan World Wide Moving, Inc., 144 F.3d 377, 380 (5th Cir. 1998)).

       “A fact is material only if its resolution would affect the outcome of the action, . . . and

an issue is genuine only ‘if the evidence is sufficient for a reasonable jury to return a verdict for

the [nonmovant].’” Wiley v. State Farm Fire and Cas. Co., 585 F.3d 206, 210 (5th Cir. 2009)

(internal citations omitted). When determining whether a genuine issue of material fact has been

established, a reviewing court is required to construe “all facts and inferences . . . in the light

most favorable to the [nonmovant].” See Boudreaux v. Swift Transp. Co., Inc., 402 F.3d 536,



                                                                                                   3
        Case 4:19-cv-04809 Document 28 Filed on 03/25/21 in TXSD Page 4 of 6




540 (5th Cir. 2005) (quoting Armstrong v. Am. Home Shield Corp., 333 F.3d 566, 568 (5th Cir.

2003)). Likewise, all “factual controversies [are to be resolved] in favor of the [nonmovant], but

only where there is an actual controversy, that is, when both parties have submitted evidence of

contradictory facts.” Boudreaux, 402 F.3d at 540 (quoting Little, 37 F.3d at 1075 (emphasis

omitted)). In sum, “[t]he appropriate inquiry [on summary judgment] is ‘whether the evidence

presents a sufficient disagreement to require submission to a jury or whether it is so one-sided

that one party must prevail as a matter of law.’” Septimus v. Univ. of Hous., 399 F.3d 601, 609

(5th Cir. 2005) (quoting Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 251 – 52 (1986)).

V.        ANALYSIS & DISCUSSION

          Since negligence is no longer in controversy, the Court will focus solely on whether a

genuine issue of fact exists as to Hart’s premises liability claim. To prevail, Hart must establish

four elements: (1) actual or constructive knowledge of some condition on the premises by the

owner; (2) the condition posed an unreasonable risk of harm; (3) the owner/operator did not

exercise reasonable care to reduce or eliminate the risk; and (4) the owner/operator's failure to

use such care proximately caused Hart's injuries. See e.g., CMH Homes, Inc. v Daenen, 15

S.W.3d 97, 99 (Tex. 2000). In its motion for summary judgment, Wal-Mart focuses its argument

on the knowledge requirement of a premises liability claim.

          Wal-Mart asserts there is no summary judgment evidence that can prove it had actual or

constructive knowledge of a spilled substance on the floor.2 “To establish a premises owner’s

constructive knowledge of the presence of an unreasonable risk of harm, a plaintiff generally

must prove that the risk existed for a time sufficiently long to permit the premises owner (or his

employees) to (1) discover it and (2) correct it.” Dixon v. Wal-Mart Stores, Inc., 330 F.3d 311,

316 (5th Cir. 2003). Constructive knowledge is demonstrated by establishing that it is more
2
    Hart does not dispute the lack of actual knowledge.

                                                                                                 4
     Case 4:19-cv-04809 Document 28 Filed on 03/25/21 in TXSD Page 5 of 6




likely than not that the condition existed long enough to give the premises owner a reasonable

opportunity to discover it. See Wal-Mart Stores, Inc. v. Reece, 81 S.W.3d 812, 814 (Tex. 2002)

(internal citations omitted).   Moreover, the fact that an owner or employee was in close

proximity to a hazard area multiple times will not establish constructive knowledge alone—there

must be evidence showing that the hazard existed long enough to give them a reasonable

opportunity to discover it. See Dixon, 330 F.3d at 314–15 (citing Reece, 81 S.W.3d at 814–17).

       To support his response to Wal-Mart’s motion on the issue of constructive knowledge,

Hart offers his deposition and the store’s video surveillance as evidence that: (1) Wal-Mart

allowed the liquid substance to leak from the trash can onto the floor; (2) the trash can remained

on the floor for a precise length of time which gave Wal-Mart a reasonable opportunity to

discover it and remedy the dangerous condition; and (3) Wal-Mart employees are seen walking

near the trash can several times before Hart’s accident. Conversely, in Wal-Mart’s reply, it

argues that evidence establishing the mere existence of the trash can does not support how long

the liquid was on the floor, therefore no genuine issue of fact exists because Hart cannot provide

evidence of when any hazard appeared on the floor—the Court agrees.

        It is undisputed that a trash can was placed in the aisle and at some point a spilled liquid

was found near the trash can. It is also undisputed that Wal-Mart employees walked by the area

before Hart’s accident.     Nevertheless, the trash can’s placement in the aisle does not

automatically, establish that a liquid was on the floor. Nor, does it establish that the trash can

was defective and leaked or that any defect in the trash can resulted in a leak.    There must be

evidence of the time when the hazard appeared on the floor. In his deposition, Hart admitted he

did not know how long the spill was on the floor. Moreover, the video surveillance that he

provided does not establish when the liquid appeared on the floor. Equally important, the video



                                                                                                  5
      Case 4:19-cv-04809 Document 28 Filed on 03/25/21 in TXSD Page 6 of 6




fails to provide a visual of the spilled liquid. As a result, there is no way to know how long the

spilled liquid existed on the floor. Without evidence demonstrating that the liquid substance

remained on the floor for a period long enough for Wal-Mart to discover it, Hart’s claim fails.3

VI.    CONCLUSION

       Based on the foregoing analysis and discussion, Wal-Mart’s motion for summary

judgment is GRANTED.

       It is so ORDERED.

       SIGNED on this 25th day of March, 2021.


                                                 ___________________________________
                                                 Kenneth M. Hoyt
                                                 United States District Judge




3
 The Court need not address causation and damages because the conclusion reached in this memorandum
and opinion eliminates the necessity to do so.

                                                                                                   6
